      Case 2:19-cv-01969-TLN-DB Document 8 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    DIANA LEE WALLACH LORRETZ,                        No. 2:19-cv-01969-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    MR. AND MRS. JARED KUSHNER,
15                       Defendants.
16

17          Plaintiff Diana Lee Wallach Lorretz (“Plaintiff”) is proceeding pro se with the above-

18   entitled action. The matter was referred to a United States Magistrate Judge pursuant to Local

19   Rule 302(c)(21).

20          On April 2, 2020, the magistrate judge filed findings and recommendations which were

21   served on Plaintiff and which contained notice to Plaintiff that any objections to the findings and

22   recommendations were to be filed within thirty days after service of the findings and

23   recommendations. (ECF No. 7.) The thirty-day period has expired, and Plaintiff has not filed

24   any objections to the findings and recommendations.

25          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

26   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

27   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

28   1983); see also 28 U.S.C. § 636(b)(1).
                                                       1
      Case 2:19-cv-01969-TLN-DB Document 8 Filed 07/08/20 Page 2 of 2

 1           Having reviewed the file under the applicable legal standards, the Court finds the Findings

 2   and Recommendations to be supported by the record and by the magistrate judge’s analysis.

 3           Accordingly, IT IS HEREBY ORDERED that:

 4           1. The Findings and Recommendations filed April 2, 2020 (ECF No. 7), are adopted in

 5   full;

 6           2. Plaintiff’s September 27, 2019 Application to Proceed In Forma Pauperis (ECF No. 2)

 7   is DENIED;

 8           3. Plaintiff’s September 27, 2019 Complaint (ECF No. 1) is DISMISSED without

 9   prejudice;

10           4. This action is DISMISSED; and

11           5. The Clerk of the Court is directed to close this case.

12           IT IS SO ORDERED.

13   DATED: July 6, 2020

14

15

16
                                                              Troy L. Nunley
17                                                            United States District Judge

18

19

20
21

22

23

24

25

26
27

28
                                                        2
